Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted December 22, 2021 is acknowledged.
Claim Rejections 35 U.S.C.101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 43-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “determining a course of treating the disorder or disease that includes modulating levels of BDNF in the subject,” which is no more than a mental process. This judicial exception is not integrated into a practical application because the recitation describe no more than a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the additional elements do not materially change the nature of the mental process.
Claim Rejection 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 43 recites “determining a course of treating the disorder or disease that including modulating levels of BDNF in the subject,” The application as originally filed, lack support for this particular step. The application does not provide any description about how to “determining” the course as recited in the claim.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-49 are rejected under 35 U.S.C. 103 as being unpatentable over Canitano et al. (“Glutamatergic agents in Autism spectrum disorders: current trends”, Research in Autism Spectrum Disorders, 2014, Vol. 8, pp 255-265), in view of Javitt (US 20150374684 A1), Shantha .
Canitano et al. teach that NMDA receptor has been a well-known as a potential therapeutic target for autism spectrum disorders. Several of NMDA receptor antagonists have been gone through clinical trials and shown positive results. See, particularly, the abstract, pages 260-262. 
Canitano et al. do not teach expressly the employment of d-methadone as NMDA receptor antagonist for treatment of autism spectrum disorders, optionally with other agent, such as naltrexone (opioid antagonist). 
However, Javitt teach a method of treatment of symptoms of autism comprising administering NMDA receptor antagonist, such as d-methadone. See, particularly, paragraphs [0022], [0042], [0067], [0087]. 
Shantha teaches a method of treatment of autism spectrum disorders comprising administering to the patients an NMDA-receptor antagonist and/or opioid antagonist, such as naltrexone. See, paragraphs [0527]-[0528]; [0553] to [0558], and the claims. Manfred et al. teach a method of using d-methadone, as NMDA receptor antagonist, for treatment psychological and psychiatric symptoms, a central nervous system disorder, in mammal or human, wherein the NMDA receptor is located in the central nervous system. D-methadone is administered orally, nasally, intravenously, etc. The daily dosage is about 1 mg to 5000 mg. See, particularly, paragraphs [0028], [0044] to [0052], and claims. 
Manfred further teach that d-methadone has many superior properties compared with other known NMDA receptor antagonist. Particularly, “d-methadone has been shown to be safe in clinical studies dating back to the 1950s, and when used together with its isomer as racemic 
Wang et al. teach a method of treating central nervous system diseases and/or psychiatric diseases comprising administering to the subject a NMDA receptor antagonist. See, the claims. Wang particularly teach that NMDA receptors play a major role in synaptic plasticity, which forms the basis of many higher cognitive functions, such as memory acquisition, retention, and learning, as well as in certain cognitive pathways and in the sensation of pain main effect. See, page 3, paragraph 7 of the translation. Particularly disclosed NMDA receptor antagonists include methadone. See, page 3, paragraph 4 of the translation. Expressly disclosed central nervous system diseases include, depression, autism, Alzheimer’s disease, senile dementia. See, the claims.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use d-methadone, in the enantiomer pure form, in a dosage form as disclosed by Manfred et al., as NMDA receptor antagonist, either alone or in combination with other known therapeutic agent, for treatment of autism spectrum disorders.
A person of ordinary skill in the art would have been motivated to use d-methadone, in a enantiomer pure form, in a dosage form as disclosed by Manfred et al., as NMDA receptor antagonist, either alone or in combination with other known therapeutic agent, for treatment of autism spectrum disorders because d-methadone has been known for treatment of autism spectrum disorders and has superior clinical properties in treating nervous system disorders compared with other known NMDA receptor antagonist. Regarding the limitation of “consisting of”, note, Canitano et al. teach the use NMDA receptor antagonist for treating autism without the requirement of other therapeutic agent. Further, NMDA receptor has been known to be involve the development of pathogenic conditions of central nervous system, and its antagonist has been expected to be useful for treating those central nervous system disease, such as autism, Alzheimer’s disease. Thus, the prior art as whole do not suggest the requirement of any addition step or active agent for treating autism spectrum disorder or other central nervous system diseases with the NMDA antagonist. As to the further employment of other therapeutic agents known for treatment of autism spectrum disorders, such as opioid antagonist, such as naltrexone, would have been obvious as it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. Furthermore, the optimization of a result effective parameter, e.g., effective amounts of therapeutic agents, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. As to the limitations: “by modulating levels of brain-derived neurotrophic factor (BDNF) (claims 30, 39, 40); “increasing BDNF in a subject” (claim 41 and 42), note, the instant claims are directed to effecting a biochemical pathway with an old and well known compounds. The 
Response to the Arguments
Applicants’ amendments and remarks submitted December 22, 2021 have been fully considered, but found unpersuasive to the rejections set forth above.
In response to applicant's argument that the cited references do not teach or suggest that d-methadone enhance BDNF plasma levels, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Note, the elected species in this application is the employment of d-methadone for treatment of autism.  The cited references fairly suggested such a method. Furthermore, "In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. •.. [A]ny need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." See KSRInt'l Co. v. TeleflexInc. 127 S.Ct. 1727, 1741-42 (2007). 
The examiner reiterates that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, the prior art as a whole teach that NMDA receptor has long been considered as implicated in the core social and communication impairment and irritability in autism spectrum disorder, and NMDA receptor antagonists have been known in the art to be useful for treating autism spectrum disorders, and d-methadone has been an old and well-known NMDA receptor antagonist and has been known for treating autism. Further, D-methadone, as NMDA receptor antagonist, has been known for its superior pharmacological properties as compared to other NMDA receptor antagonist. Thus, considering the cited references as a whole, 
Applicants contend that Canitano reference would have teach away from the use of d-methadone because it does not recite d-methadone, while discloses many other NMDA receptor antagonists. Applicants further contend that Canitano reference is inconclusive as to the efficacy of NMDA receptor antagonist treating autism spectrum disorders. Applicants further argue that Canitano references teach away from using d-methadone by concluding that iNMDAR antagonist yield inconsistent results, and directing those of ordinary skill in the art to use mNMDAR antagonist. The arguments are not probative. First, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Further, Canitano merely summaries the status of the prior art, including the clinical trials and other studies relevant to autism and did not conclude the inconsistency of the result is due to the type of antagonist. mNMDAR antagonist is mentioned as in a studies of FXS, which may or may not associated with autism. Further, both amantadine and memantine yield positive results in the trials. There is no conclusion that iNMDAR antagonist would not be useful for treating autism. In fact the overall data would suggest the usefulness of NMDAR antagonist against autism as the majority of the trials lead to positive results. Javitt reference, a US application matured into US patent, disclosed the status of the prior art that is NMDAR antagonists, such as d-methadone, has been known for treating autism patients. Note, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further Wang reference further discloses the usefulness of NMDA receptor antagonist for treating central nervous system diseases, including autism. Thus, in view of teachings of the cited references as a whole, the use of NMDA receptor antagonist, d-methadone, either alone, or in combination with others, for treating autism, or other central nervous system diseases would have been obvious. 
With respect to the remarks about Wang reference, note, methadone, without further definition, would be understand to include d-methadone, a D enantiomer of methadone. Thus, considered the cited reference as a whole, Wang clearly teach the employment of NMDAR antagonist for the treatment of various CNS disorders, including autism. Thus, one of ordinary 
Shantha reference cited in the application to show that both NMDAR antagonist and opioid antagonist, such as naltrexone, are known to be used for treatment of autism, alone or in combination. Thus, in view the teachings of cited references as a whole, the employment of NMDAR antagonist in general, and d-methadone in particular, for treatment of CNS disorders, such as autism, would have been obvious.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        



	.